t c summary opinion united_states tax_court edward greene petitioner v commissioner of internal revenue respondent docket no 5192-08s filed date edward greene pro_se deborah mackay for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the four issues for decision are whether petitioner is entitled to head_of_household filing_status a child_tax_credit the refundable portion of the child_tax_credit and an earned_income_credit background some of the facts have been stipulated and are so found the stipulation of facts a subsequent supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in illinois petitioner wa sec_57 years old in and retired from his career job in his income consisted of a taxable pension of dollar_figure and wages of dollar_figure that he received as a part-time security officer for the chicago board_of education petitioner had a longtime girlfriend named elmond brown who turned in the trial record indicates but is not conclusive that elmond brown lived with petitioner in his apartment during elmond brown’s sister linda jean hayes ms hayes died of brain cancer in ms hayes had a daughter christina hayes who was years old when ms hayes passed away elmond brown adopted her niece in date and christina’s legal name became christina hayes brown ms brown as a result of petitioner’s relationship with ms brown’s adoptive mother petitioner became a father figure to her during trial he referred to ms brown as his niece ms brown turned in she has a biological daughter named a c who wa sec_2 years old in during trial petitioner referred to a c as his grandniece a c ’s biological father who was years old in was incarcerated starting in for a period of years after a c was born ms brown lost her job and was in a difficult financial position because of ms brown’s financial situation petitioner in began paying the monthly rent for a studio apartment for ms brown and a c the apartment was around the corner from petitioner’s three-bedroom apartment too many people were visiting ms brown’s apartment and disturbing the baby to remedy the situation ms brown and a c moved into petitioner’s apartment sometime in perhaps with elmond brown already residing there ms brown and a c continued to reside with petitioner until date when they moved to mississippi to be near family petitioner and elmond brown also broke off their relationship around this time suggesting that she likely moved out of petitioner’s apartment as well 1the court uses only the initials of minor children see rule a in ms brown enrolled as a full-time_student at westwood college o’hare airport campus studying toward a degree in medical insurance coding and billing she obtained educational financial aid in totaling dollar_figure consisting of dollar_figure in student loans and a pell grant of dollar_figure on her college application forms and on her forms for financial aid ms brown listed elmond brown as her mother residing at petitioner’s address ms brown also listed petitioner’s address as her own address on the same forms during the summer of ms brown worked at a traveling carnival the record does not indicate the nature of her work whether she traveled outside of the area or the amount of income from that employment throughout ms brown received food stamps and medicaid she was enrolled in the women in crisis wic program but did not use the assistance provided by wic respondent stipulated that the internal_revenue_service has no record of a federal_income_tax return for ms brown and respondent confirmed that no third-party sources reported paying her during elmond brown filed a federal_income_tax return for reporting dollar_figure of taxable_income she claimed a full exemption deduction for herself and one dependency_exemption deduction the dependent was not ms brown or a c instead of preparing his own return for the first time petitioner engaged a national tax_return preparation firm to complete his federal_income_tax return the firm prepared a form 1040a u s individual_income_tax_return for reporting petitioner’s filing_status as head_of_household and reporting an associated standard_deduction of dollar_figure additionally the return reflected dependency_exemption deductions for ms brown and a c a child_tax_credit of dollar_figure for a c an additional_child_tax_credit of dollar_figure for a c and an earned_income_credit of dollar_figure an attached schedule listed both ms brown and a c as qualifying children for the earned_income_credit in a notice_of_deficiency respondent disallowed both of petitioner’s dependency_exemption deductions changed petitioner’s filing_status to single and disallowed the child_tax_credit the additional_child_tax_credit and the earned_income_credit petitioner filed a petition with this court challenging all of the disallowances in the notice_of_deficiency respondent answered denying each of petitioner’s challenges however in respondent’s pretrial memorandum and in his opening statement on the record respondent stated that the only issues to be decided were petitioner’s filing_status and the tax_credits respondent no longer contested petitioner’s two dependency_exemption deductions accordingly with respect to the two dependency_exemption deductions we deem that respondent has abandoned or conceded the issue see muserlian v commissioner tcmemo_1989_493 affd 932_f2d_109 2d cir discussion the commissioner’s determination set forth in a notice_of_deficiency is generally presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 503_us_79 292_us_435 290_us_111 petitioner does not argue that he satisfied the elements for a burden shift but even if he did we need not and explicitly do not decide the issue because we resolve this case on the preponderance_of_the_evidence and not on an allocation of the burden_of_proof rendering the issue of burden moot see 131_tc_185 cyman v commissioner tcmemo_2009_144 petitioner contends that he is entitled to head_of_household filing_status the child_tax_credit the additional_child_tax_credit and an earned_income_credit because he supported ms brown and a c throughout including allowing them to live with him for the entire year we now turn to apply the law to the facts of this case i dependency_exemption deductions because respondent has abandoned or conceded this issue we comment on the dependency_exemption deductions solely for the analysis of petitioner’s entitlement to the filing_status and credits at issue we begin by noting that in ms brown and a c did not bear with respect to petitioner any of the qualifying family relationships detailed in the relationship requirements for a qualifying_child under sec_152 therefore they were not petitioner’s qualifying children additionally with respect to whether ms brown and a c were petitioner’s qualifying relatives we note that sec_152 provides that a qualifying_relative may not be the qualifying_child of any other taxpayer in this instance ms brown and a c appear to satisfy the requirements to be elmond brown’s qualifying children they bore the right relationship being respectively daughter and granddaughter they appear to have all resided together in petitioner’s apartment for all of they met the age requirement because ms brown was age while still a student in college and furthermore the record establishes that neither ms brown nor a c provided more than one-half of her own support the fact that elmond brown did not claim the two individuals as her dependents is not determinative because elmond brown was not required to file an income_tax return for see notice_2008_5 2008_1_cb_256 accordingly we find that ms brown and a c were not petitioner’s qualifying relatives for ii filing_status the code provides a favorable tax schedule for a taxpayer who qualifies as a head_of_household see sec_1 a taxpayer may file as a head_of_household if the taxpayer is not married at the end of the year is not a surviving_spouse and maintains a home as the principal_place_of_abode for a qualifying_child or any other person who is a dependent for more than one-half of the taxable_year sec_2 maintain here means provide over one-half of the cost of maintaining the household id the taxpayer bears the burden to prove entitlement to a filing_status more beneficial than single smith v commissioner tcmemo_2008_229 because we have already found that petitioner had no dependents in and because petitioner was unmarried at the end of the year and was not a surviving_spouse his proper filing_status for is single see sec_1 iii child_tax_credit the code allows for a credit to be taken against the tax imposed for each taxable_year with respect to each qualifying_child of the taxpayer sec_24 a qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not reached the age of sec_24 because petitioner had no qualifying children in he may not claim a child_tax_credit for a c for iv additional_child_tax_credit the child_tax_credit discussed above can be a refundable_credit to the taxpayer sec_24 an additional refundable_credit is available for a taxpayer who could not claim the full child_tax_credit to offset his tax_liability since we have already held that a c is not petitioner’s qualifying_child and thus petitioner does not qualify for the child_tax_credit petitioner is not entitled to the additional_child_tax_credit for v earned_income_credit individuals may be eligible for an earned_income_credit calculated as a percentage of earned_income if they meet certain criteria sec_32 128_tc_13 the amount of the credit depends on the taxpayer’s adjusted_gross_income earned_income and the number of qualifying children if any the taxpayer can claim sec_32 petitioner claimed both ms brown and a c as qualifying children for purposes of the earned_income_credit we have already held that ms brown and a c are not his qualifying children therefore petitioner may not claim them as qualifying children for purposes of the earned_income_credit nonetheless a taxpayer who does not have qualifying children may still be able to claim a smaller earned_income_credit available for single taxpayers with no qualifying children to be eligible for this reduced credit the taxpayer may not have income exceeding a statutory ceiling sec_32 in the ceiling was dollar_figure measured against the greater of the taxpayer’s earned_income or adjusted_gross_income sec_32 providing for an inflation adjustment revproc_2005_70 sec_3 2005_2_cb_979 pronouncing the specific ceiling for for purposes of the earned_income_credit the law does not consider pensions as constituting earned_income sec_32 smith v commissioner tcmemo_1995_304 sec_1_32-2 income_tax regs as a result for petitioner’s earned_income excluding the dollar_figure pension was dollar_figure and his adjusted_gross_income was dollar_figure therefore for because petitioner had no qualifying children and because his adjusted_gross_income of dollar_figure was greater than the allowable income ceiling of dollar_figure petitioner is ineligible for the earned_income_credit vi conclusion we commend petitioner who is essentially retired and living on a small income for being so generous supportive and protective of people who are not his blood relatives summarizing for for the reasons stated above petitioner is entitled to dependency_exemption deductions for ms brown and a c but the code and administrative provisions render him ineligible to claim head_of_household filing_status the child_tax_credit the additional_child_tax_credit and the earned_income_credit to reflect our disposition of the issues decision will be entered under rule
